USDC IN/ND case 3:20-cv-00583-DRL-MGG document 11 filed 08/20/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JAMAR MASON,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-583 DRL-MGG

 HYATTE, PORTER, and JAKE
 KIENIGER,

                      Defendants.

                                   OPINION AND ORDER

       Jamar Mason, a prisoner without a lawyer, filed a complaint alleging he was

unnecessarily given Narcan and left handcuffed behind his back for twelve hours. ECF 4.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       Mr. Mason names three defendants, but he only mentions one of them in the body

of the complaint. There is no description of how Warden Hyatte or Captain Jake Kieniger

were personally involved in any of the events at issue in this case. There is no general

supervisory liability under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir.

2009). “Only persons who cause or participate in the violations are responsible.” George
USDC IN/ND case 3:20-cv-00583-DRL-MGG document 11 filed 08/20/21 page 2 of 3


v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). [P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009).

The complaint doesn’t state a claim against Warden Hyatte or Captain Jake Kieniger.

       The complaint alleges Sergeant Porter told Mr. Mason that he looked like he was

about to fall over. As a result, Sergeant Porter signaled a medical emergency. Mr. Mason

says he was winded from having just run several flights of stairs, but that he was not

having a medical emergency. Neither the complaint nor the supporting statement1

mention Sergeant Porter doing anything else.

       “In order for a prison official to be liable under the Eighth Amendment, two

requirements must be met. First, the inmate must demonstrate that the deprivation

suffered was, objectively, sufficiently serious. That is, the prison official’s act or omission

must result in the denial of the minimal civilized measure of life’s necessities.” Williams

v. Shah, 927 F.3d 476, 479–80 (7th Cir. 2019) (quotation marks and citation omitted).

“Second, the inmate must demonstrate that the prison official had a sufficiently culpable

state of mind. In a case involving prison conditions, that state of mind is deliberate

indifference to inmate health or safety.” Id. at 480.

       Here, the complaint does not allege facts demonstrating either. Even if Sergeant

Porter mistakenly believed Mr. Mason was having a medical emergency, that did not

deprive him of the minimal civilized measure of life’s necessities. Nor are there any facts

from which it can be plausibly inferred that Sergeant Porter’s “mistake” was as a result



1The statement is titled “Affidavit in Support of Prisoner Complaint,” but it is not an affidavit
because it is not notarized nor otherwise submitted under oath or penalty of perjury.


                                               2
USDC IN/ND case 3:20-cv-00583-DRL-MGG document 11 filed 08/20/21 page 3 of 3


of deliberate indifference. Indeed, it appears he was acting with conscious consideration

of a perceived need. The complaint doesn’t state a claim against Sergeant Porter.

       This complaint does not state a claim against any of the three named defendants.

Nevertheless, Mr. Mason may file an amended complaint if he believes he can file a

complaint based on these events which would state a claim because “[t]he usual standard

in civil cases is to allow defective pleadings to be corrected, especially in early stages, at

least where amendment would not be futile.” Abu-Shawish v. United States, 898 F.3d 726,

738 (7th Cir. 2018). To file an amended complaint, he needs to write this cause number

on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form which is available from his

law library. After he properly completes that form, he needs to send it to the clerk.

       For these reasons, the court:

       (1) GRANTS Jamar Mason until September 24, 2021, to file an amended complaint;

and

       (2) CAUTIONS Jamar Mason if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the current

complaint does not state a claim for which relief can be granted.

       SO ORDERED.

       August 20, 2021                            s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              3
